DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for and electronic device having heat transfer and parasitic reduction arrangements, does not disclose, teach or suggest, following subject matter in claims:  
a multilayer circuit board having mounted thereon a plurality of circuit elements including a switching element to form a power conversion circuit, the multilayer circuit board having formed a wiring pattern electrically connecting the circuit elements to each other; and
a heat dissipation member being in contact with the multilayer circuit board,
the electronic circuit device comprising:
a first wiring pattern formed on a first main surface of the multilayer circuit board, the first wiring pattern having the plurality of circuit elements including the switching element, mounted thereon along a predetermined direction, the first wiring pattern including a virtual shortest current path connecting the circuit elements to each other along
the predetermined direction;
a second wiring pattern formed on a surface of a specific layer
including a second main surface opposing the first main surface, the second wiring pattern including an opposing current path that opposes an area where the virtual shortest current path is formed; and
vias configured to electrically connect the first wiring pattern formed on the first main surface with the second wiring pattern formed on the surface of the specific layer, wherein
during a current path is formed among the first wiring pattern, the vias and the second wiring pattern, a current flowing direction through the virtual shortest current path and a current flowing direction through the opposing current path are opposite to each other.

The closest art of record is believed to be that of Jitaru et al. (US "Published"
5,973,923) which teaches, a multilayer circuit board (fig. 2-6 28) having mounted thereon a plurality of circuit elements (22, 20) including a switching element (22) to form a power conversion circuit (fig. 2), the multilayer circuit board having formed a wiring pattern electrically connecting the circuit elements to each other (item 28 circuit board); and further teaches heat sink (58) attached to board (28). But does not teach rest of the subject matter.
The closest art of record is believed to be that of Mizusako et al. (US "Published"
8,040,930) teaches, Multilayer circuit board (fig. 6-10) and further teaches current flowing in opposite directions in first wiring layer and second wiring layer, to reduce parasitic inductance, but does not teach the plurality of circuit elements including the switching element, mounted thereon along a predetermined direction, the first wiring pattern including a virtual shortest current path connecting the circuit elements to each other along the predetermined direction; and a heat sink attached to the wiring board. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835